Exhibit 99.1 FOR IMMEDIATE DISTRIBUTION CONTACT: Corporate Communications 404-715-2554, media@delta.com Investor Relations 404-715-2170 Delta Reports January Operational and Financial Performance ATLANTA, Feb.6, 2012 – Delta Air Lines (NYSE: DAL) today reported strong revenue and operations for January 2012. For January 2012, consolidated passenger unit revenue (PRASM) increased 14.5 percent compared to the prior year period, as the company’s capacity discipline and revenue momentum contributed to a strong increase in yields.All regions generated double-digit unit revenue gains, with the strongest performance in the domestic and transatlantic regions.For the month, system load factor increased 2.3 points to 77.5 percent. Delta employees delivered excellent operational performance for their customers.The company’s preliminary DOT on-time arrival rate of 86.4% was 11.8 points higher year-over-year and its mainline completion factor increased 5.2 points to 99.4%. The company’s financial and operational performance is detailed below. Preliminary Financial and Operational Results – January 2012 Consolidated PRASM change year over year 14.5% Consolidated average fuel price On-time performance (preliminary DOT A14) 86.4% Mainline completion factor 99.4% Note: Fuel price includes taxes, transportation, settled hedges, and hedge premiums, but excludes mark to market adjustments on open hedges. Delta Air Lines serves more than 160 million customers each year. Delta was named by Fortune magazine as the most admired airline worldwide in its 2011 World's Most Admired Companies airline industry list, and was named the “Top Tech-Friendly U.S. Airline” by PCWorld magazine for its innovation in technology. With an industry-leading global network, Delta and the Delta Connection carriers offer service to 342 destinations in 61 countries on six continents. Headquartered in Atlanta, Delta employs 80,000 employees worldwide and operates a mainline fleet of more than 700 aircraft. A founding member of the SkyTeam global alliance, Delta participates in the industry’s leading trans-Atlantic joint venture with Air France-KLM and Alitalia. Including its worldwide alliance partners, Delta offers customers more than 13,000 daily flights, with hubs in Amsterdam, Atlanta, Cincinnati, Detroit, Memphis, Minneapolis-St. Paul, New York-JFK, Paris-Charles de Gaulle, Salt Lake City and Tokyo-Narita. The airline’s service includes the SkyMiles frequent flier program, a world-class airline loyalty program; the award-winning BusinessElite service; and more than 50 Delta Sky Clubs in airports worldwide. Delta is investing more than $2 billion through 2013 in airport facilities and global products, services and technology to enhance the customer experience in the air and on the ground. Customers can check in for flights, print boarding passes, check bags and review flight status at delta.com. Delta Air Lines Monthly Traffic Results (a) January 2012 January 2011 Change RPMs (000): Domestic (0.3%) Delta Mainline 0.2% Regional (2.1%) International (3.2%) Latin America (2.1%) Delta Mainline (1.9%) Regional (14.6%) Atlantic (4.2%) Pacific (2.5%) Total System (1.5%) ASMs (000): Domestic (3.4%) Delta Mainline (3.4%) Regional (3.3%) International (5.7%) Latin America (4.7%) Delta Mainline (4.5%) Regional (13.1%) Atlantic (9.7%) Pacific 0.1% Total System (4.3%) Load Factor: Domestic 77.3% 74.9% pts Delta Mainline 79.2% 76.4% pts Regional 70.7% 69.8% pts International 77.8% 75.8% pts Latin America 80.6% 78.5% pts Delta Mainline 80.9% 78.7% pts Regional 62.1% 63.2% pts Atlantic 74.2% 69.9% pts Pacific 81.3% 83.4% pts Total System 77.5% 75.2% pts Passengers Boarded 0.6% Mainline Completion Factor 99.4% 94.2% pts Cargo Ton Miles (000): (4.7%) Endnote: a Results include flights operated under contract carrier arrangements. Reconciliation of GAAP Financial Measures to Non-GAAP Financial Measures January 2012 Delta sometimes uses information that is derived from its Consolidated Financial Statements, but that is not presented in accordance with accounting principles generally accepted in the U.S. (“GAAP”). Certain of this information are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules.The non-GAAP financial measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for or superior to GAAP results. · Delta adjusts for mark to market (“MTM”) adjustments for fuel hedges recorded in periods other than the settlement period in order to evaluate the company’s financial results in the period shown. January 2012 (preliminary) Average price per fuel gallon including fuel expense incurred under contract carrier arrangements MTM adjustments for fuel hedges recorded in periods other than the settlement period Average price per fuel gallon adjusted for MTM adjustments for fuel hedges recorded in periods other than the settlement period
